Exhibit 99.1 1700-700 West Pender Street Vancouver, BC V6C 1G8 Canada Tel: (604) 688-9368Fax: (604) 688-9336 www.kobexminerals.com TSX-V:KXM ïNYSE-MKT:KXM NEWS RELEASE Kobex Minerals Inc. Announces Resignation of Director Vancouver, BC – December 31, 2012 – Kobex Minerals Inc. (“Kobex” or the “Company”) (TSX.V:KXM, NYSE MKT:KXM) announces the resignation of Alex Davidson as Director of Kobex Minerals Inc.Mr. Davidson has been a Director for Kobex since the Company’s formation in October 2009.Roman Shklanka, Chairman of the Board of Directors on behalf of the Company thanks Mr. Davidson for his service and contribution to the Company. For further information contact: Kobex Minerals Inc. Alfred Hills, President Tel: 604-688-9368 / Fax: 604-688-9336 investor@kobexminerals.com On behalf of the Board of Directors KOBEX MINERALS INC. “Alfred Hills” Alfred Hills, President and CEO Neither the TSX Venture Exchange nor its Regulation Services Provider (as that term is defined in the policies of the TSX Venture Exchange) accepts responsibility for the adequacy or accuracy of this release.
